EXHIBIT 10.4

THIS NONSTATUTORY STOCK OPTION AGREEMENT (“Agreement”) is made and entered into
as of December 1, 2013, by and between Janus Resources, Inc. a Nevada
corporation (the “Company”), and Thomas Bold (“Recipient”):


This Agreement has been executed and delivered pursuant to the At-Will
Consulting Agreement dated November 28, 2013 (between the Recipient and the
Company (the “Consulting Agreement”).


In consideration of the covenants herein set forth, the parties hereto agree as
follows:


1.  
Option Grant



(a)  
Date option grant authorized: November 29, 2013 (the “Grant Date”)

(b)  
Number of shares: 40,000

(c)  
Exercise Price: $0.75



2.  
Acknowledgements.



(a)           Recipient is the President and Chief Executive Officer of the
Company (collectively, the “Company/Recipient Relationship”);


(b)           The Board of Directors (the “Board”) has this day approved the
granting of this Option subject to the execution of this Agreement; and


(c)           The Board has authorized the granting to Recipient of a
non-statutory stock option (“Option”) to 40,000 purchase shares (the “Option
Shares”) of common stock of the Company (“Common Stock”) upon the terms and
conditions hereinafter stated and pursuant to an exemption from registration
under the Securities Act of 1933, as amended (the “Securities Act”).


3.  
Option Shares; Price.



The Company hereby grants to Recipient the right to purchase, upon and subject
to the terms and conditions herein stated, the Option Shares for cash (or other
consideration as is authorized hereunder) at the price per Option Share set
forth in Section 1 above (the “Exercise Price”), such price being not less than
[e.g., 100%] of the fair market value per share of the Option Shares covered by
this Option as of the date of grant.


4.  
Term of Option; Continuation of Service.



Subject to the early termination provisions set forth in Sections 7 and 8 of
this Agreement, this Option shall expire, and all rights hereunder to purchase
the Option Shares shall terminate 10 years from the Grant Date. Nothing
contained herein shall be construed to interfere in any way with the right of
the Company, or its shareholders, or the Board, to remove or not elect Recipient
as an officer and or a director of the Company, or to increase or decrease the
compensation of Directors from the rate in effect at the date hereof.


5.  
Vesting of Option.



Subject to the provisions of Sections 7 and 8 of this Agreement, this Option
shall become exercisable during the term that Recipient serves in the
Company/Recipient Relationship as follows:


as to 20,000 shares for each calendar year of service in an Executive Position
for the next two years (40,000 shares in the aggregate), which shall become
exercisable as follows:


(a) as to 20,000 shares on December 1, 2014; and
(b) as to 20,000 shares on December 1, 2015.
 
 
1

--------------------------------------------------------------------------------

 
 
All determinations and calculations with respect hereto shall be made by the
Board or any committee thereof to which the Board has delegated such authority,
in good faith in accordance with applicable law, the Articles of Incorporation
and By-laws of the Company. This Option is an uncertificated security.
Accordingly, the Company shall maintain an option registry, consistent with its
current practices, for recording the vesting, exercise and termination of the
Option.


6.  
Exercise.



(a)           This Option shall be exercised, as to the vested shares, by
delivery to the Company of (a) written notice of exercise stating the number of
Option Shares being purchased (in whole shares only) and such other information
set forth on the form of Notice of Exercise attached hereto as Exhibit A hereto,
(b) a check or cash in the amount of the Exercise Price of the Option Shares
covered by the notice, unless Recipient elects to exercise the cashless exercise
option set forth in Section 6(b) below, in which case no payment will be
required (or such other consideration as has been approved by the Board of
Directors consistent with the Plan) and (c) a written investment representation
as provided for in Section 13 hereof. This Option shall not be assignable or
transferable, except by will or by the laws of descent and distribution, and
shall be exercisable only by Recipient during his or her lifetime.


(b)           Anything herein to the contrary notwithstanding, to the extent and
only to the extent vested, the Option may also be exercised (as to the Option
Shares vested) at such time by means of a “cashless exercise” in which the
Recipient shall be entitled to receive a certificate for the number of Option
Shares equal to the quotient obtained by dividing [(A-B) (X)] by (A), where:


(A) equals the closing price of the Company’s Common Stock, as reported (in
order of priority) on the Trading Market on which the Company’s Common Stock is
then listed or quoted for trading on the Trading Date preceding the date of the
election to exercise; or, if the Company’s Common Stock is not then listed or
traded on a Trading Market, then the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Recipient and the Company, the fees and expenses of which shall be paid by the
Company;


(B) equals the Exercise Price of the Option, as adjusted from time to time in
accordance herewith; and


(X) equals the number of vested Option Shares issuable upon exercise of this
Option in accordance with the terms of this Option by means of a cash exercise
rather than a cashless exercise (or, if the Option is being exercised only as to
a portion of the shares as to which it has vested, the portion of the Options
being exercised at the time the cashless exercise is made pursuant to this
Section 6).


For purposes of this Agreement:


“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.


“Trading Market” means, in order of priority, the following markets or exchanges
on which the Common Stock is listed or quoted for trading on the date in
question: the American Stock Exchange, the Nasdaq Capital Market, the Nasdaq
Global Market, the Nasdaq Global Select Market, the New York Stock Exchange, the
OTC Markets Group, Inc. QB tier, the OTC Bulletin Board or the Pink Sheets.


(c)           No fractional shares shall be issued upon exercise of this Option.
The Company shall, in lieu of issuing any fractional share, pay the Recipient
entitled a sum in cash equal to such fraction multiplied by the then effective
Exercise Price.
 
 
2

--------------------------------------------------------------------------------

 


7.            Termination of Service.


If the Consulting Agreement is terminated, unless the parties thereto otherwise
agree in writing, as of the date of the termination of the Consulting Agreement
(the “Termination Date”), no further installments of the Option shall vest
pursuant to Section 5, and the maximum number of Option Shares that Recipient
may purchase pursuant hereto shall be limited to the number of Option Shares
that were vested as of the Termination Date. Thereupon, Recipient shall have the
right, subject to Section 8 hereof, at any time within 120 days of the
Termination Date (the “Termination Exercise Period”) to exercise this Option to
the extent vested and purchase Option Shares, to the extent, but only to the
extent, that Recipient could have exercised this Option as of the Termination
Date; following the expiration of the Termination Exercise Period the remaining
unexercised vested Options shall terminate and this Agreement shall be of no
further force or effect.


8.            Death of Recipient.


If the Recipient shall die during the term of the Consulting Agreement,
Recipient’s personal representative or the person entitled to Recipient’s rights
hereunder may at any time within the then remaining exercise period, exercise
this Option and purchase Option Shares to the extent, but only to the extent,
that Recipient could have exercised this Option as of the date of Recipient’s
death; following the expiration of the aforesaid then remaining exercise period,
this Agreement shall terminate in its entirety and be of no further force or
effect.


9.            No Rights as Shareholder.


Recipient shall have no rights as a shareholder with respect to the Option
Shares covered by any installment of this Option until the effective date of
issuance of the Option Shares following exercise of this Option, and no
adjustment will be made for dividends or other rights for which the record date
is prior to the date such stock certificate or certificates.


10.          Recapitalization.


(a)           Subdivision or consolidation of shares. Subject to any required
action by the shareholders of the Company, the number of Option Shares covered
by this Option, and the Exercise Price thereof, shall be proportionately
adjusted for any increase or decrease in the number of issued shares resulting
from a subdivision or consolidation of shares or the payment of a stock
dividend, or any other increase or decrease in the number of such shares
effected without receipt of consideration by the Company; provided however that
the conversion of any convertible securities of the Company shall not be deemed
having been “effected without receipt of consideration by the Company”.


(b)           Reorganizations, Mergers etc.


(i)           In the event of a proposed dissolution or liquidation of the
Company, a merger or consolidation in which the Company is not the surviving
entity, or a sale of all or substantially all of the assets or capital stock of
the Company (collectively, a “Reorganization”):


(1) then, subject to Clause (b)(ii) below, any and all shares as to which the
Option had not yet vested shall vest upon the date (the “Reorganization Vesting
Date”) that the Company provides the Recipient with the Reorganization Notice
(as defined below); and provided, however, that there has been no termination of
the Consulting Agreement Recipient shall have the right to exercise this Option
to the extent of all shares subject to the Option, for a period commencing on
the Reorganization Vesting Date and terminating on the date of the consummation
of such Reorganization. Unless otherwise agreed to by the Company. The Option
shall terminate upon the consummation of the Reorganization and may not be
exercised thereafter as to any shares subject thereto. The Company shall notify
Recipient in writing (the “Reorganization Notice”), at least 30 days prior to
the consummation of such Reorganization, of its intention to consummate a
Reorganization.


(2) anything herein to the contrary notwithstanding, the exercise of the Option
or any portion thereof pursuant to this Section 10(b) will be consummated
simultaneously with the consummation of the Reorganization. If after the Company
provides the Reorganization Notice to the Recipient the Company provides the
Recipient with a further written notice notifying the Recipient that the
Reorganization will not be consummated, then the Option will return to its
status prior to the Reorganization Notice and the shares as to which the Option
vested solely by virtue of this Section 10(b)(i) will revert to an unvested
status.
 
 
3

--------------------------------------------------------------------------------

 


(ii)           Subject to any required action by the shareholders of the
Company, if the Company shall be the surviving entity in any merger or
consolidation, this Option thereafter shall pertain to and apply to the
securities to which a Recipient of Option Shares equal to the Option Shares
subject to this Option would have been entitled by reason of such merger or
consolidation, and the installment provisions of Section 5 shall continue to
apply.


(iii)          In the event of a change in the shares of the Company as
presently constituted, which is limited to a change of all of its authorized
Stock without par value into the same number of shares of Stock with a par
value, the shares resulting from any such change shall be deemed to be the
Option Shares within the meaning of this Option.


(iv)          To the extent that the foregoing adjustments relate to shares or
securities of the Company, such adjustments shall be made by the Board, whose
determination in that respect shall be final, binding and conclusive. Except as
hereinbefore expressly provided, Recipient shall have no rights by reason of any
subdivision or consolidation of shares of Stock of any class or the payment of
any stock dividend or any other increase or decrease in the number of shares of
stock of any class, and the number and price of Option Shares subject to this
Option shall not be affected by, and no adjustments shall be made by reason of,
any dissolution, liquidation, merger, consolidation or sale of assets or capital
stock, or any issue by the Company of shares of stock of any class or securities
convertible into shares of stock of any class.
 
(v)           The grant of this Option shall not affect in any way the right or
power of the Company to make adjustments, reclassifications, reorganizations or
changes in its capital or business structure or to merge, consolidate, dissolve
or liquidate or to sell or transfer all or any part of its business or assets.


11.          Taxation upon Exercise of Option.


Recipient and Company acknowledge that Recipient is a resident of Germany and
has provided his services solely in Germany. Recipient shall be solely
responsible for all taxes (including penalties and interests thereon) imposed on
Recipient by reason of this Agreement, if any, and shall indemnify the Company
and its Affiliates for any losses or damages (including reasonable attorneys’
fees) incurred or suffered by the Company or its Affiliates as a result of
Recipient’s failure to pay any such taxes (including any penalties and interest
thereon). Recipient understands that, upon exercise of this Option, Recipient
may recognize income, for Federal and state income tax purposes, in an amount
equal to the amount by which the fair market value of the Option Shares,
determined as of the date of exercise, exceeds the Exercise Price. The
acceptance of the Option Shares by Recipient shall constitute an agreement by
Recipient to report such income in accordance with then applicable law and to
cooperate with Company in establishing the amount of such income and
corresponding deduction to the Company for its income tax purposes. Withholding
for federal or state income and employment tax purposes will be made, if and as
required by law, from Recipient’s then current compensation, or, if such current
compensation is insufficient to satisfy withholding tax liability, the Company
may require Recipient to make a cash payment to cover such liability as a
condition of the exercise of this Option.


12.          Modification, Extension and Renewal of Options.


The Board or a duly appointed committee thereof, may modify, extend or renew
this Option or accept the surrender thereof (to the extent not theretofore
exercised) and authorize the granting of a new option in substitution therefore
(to the extent not theretofore exercised), subject at all times to the Code and
applicable securities laws. Notwithstanding the foregoing provisions of this
Section 12, no modification shall, without the consent of the Recipient, alter
to the Recipient’s detriment or impair any rights of Recipient hereunder.


13.          Investment Intent; Restrictions on Transfer.


(a)           Recipient represents and agrees that if Recipient exercises this
Option in whole or in part, Recipient will in each case acquire the Option
Shares upon such exercise for the purpose of investment and not with a view to,
or for resale in connection with, any distribution thereof; and that upon such
exercise of this Option in whole or in part Recipient (or any person or persons
entitled to exercise this Option under the provisions of Sections 7 and 8 of
this Agreement) shall furnish to the Company a written statement to such effect,
satisfactory to the Company in form and substance. If the Option Shares
represented this Option are registered under the Securities Act, either before
or after the exercise this Option in whole or in part, the Recipient shall be
relieved of the foregoing investment representation and agreement and shall not
be required to furnish the Company with the foregoing written statement.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           Recipient further represents that Recipient has had access to the
financial statements or books and records of the Company, has had the
opportunity to ask questions of the Company concerning its business, operations
and financial condition, and to obtain additional information reasonably
necessary to verify the accuracy of such information.


(c)           Unless and until the Option Shares represented by this Option are
registered under the Securities Act, all certificates representing the Option
Shares and any certificates subsequently issued in substitution therefore and
any certificate for any securities issued pursuant to any stock split, share
reclassification, stock dividend or other similar capital event shall bear
legends in substantially the following form:


“THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE ‘SECURITIES ACT’) OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.


THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THAT
CERTAIN NONSTATUTORY STOCK OPTION AGREEMENT DATED DECEMBER 1, 2013, BETWEEN THE
COMPANY AND THE ISSUEE WHICH RESTRICTS THE TRANSFER OF THESE SHARES WHICH ARE
SUBJECT TO REPURCHASE BY THE COMPANY UNDER CERTAIN CONDITIONS.”


and/or such other legend or legends as the Company and its counsel deem
necessary or appropriate. Appropriate stop transfer instructions with respect to
the Option Shares have been placed with the Company’s transfer agent.


14.           Stand-off Agreement. Recipient agrees that, in connection with any
registration of the Company’s securities under the Securities Act, and upon the
request of the Company or any underwriter managing an underwritten offering of
the Company’s securities, Recipient shall not sell, short any sale of, loan,
grant an option for, or otherwise dispose of any of the Option Shares (other
than Option Shares included in the offering) without the prior written consent
of the Company or such managing underwriter, as applicable, for a period (the
“Restrictive Period”) as may be specified by the Company or such underwriter or
managing underwriter; provided, however, that the Restrictive Period shall not
exceed one year following the effective date of registration of such offering.


15.           Transfer Restrictions. This Option is not transferable by the
Recipient, except as contemplated by Section 8 of this Agreement.


16.           Notices. Any and all notices (including, but not limited to the
Notice of Exercise) or other communications or deliveries required or permitted
to be provided hereunder shall be in writing and shall be deemed given and
effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto prior to 5:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile or email at the facsimile
number or email address provided to the Company on a day that is not a Trading
Day or later than 5:30 p.m. (New York City time) on any Trading Day, (c) the 2nd
Trading Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service, or (d) upon actual receipt by the party to whom such
notice is required to be given. The address for such notices and communications
shall be as set forth on the signature pages attached hereto.


17.           Agreement Subject to Plan; Applicable Law. This Option is made
pursuant to the Plan and shall be interpreted to comply therewith. A copy of
such Plan is available to Recipient, at no charge, at the principal office of
the Company. Any provision of this Option inconsistent with the Plan shall be
considered void and replaced with the applicable provision of the Plan. This
Option has been granted, executed and delivered in the State of New York, and
the interpretation and enforcement shall be governed by the laws thereof and
subject to the exclusive jurisdiction of the courts therein.


[SIGNATURE PAGE FOLLOWS]
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF the parties hereto have executed this Stock Option Agreement
as of the date first above written.


Janus Resources, Inc.


By:         /s/ Joseph Sierchio                              
Name:    Joseph Sierchio
Title:      Director




Recipient


By:         /s/ Thomas Bold                                    
Name:    Thomas Bold




(One of the following, as appropriate, shall be signed):


I certify that as of December 1, 2013, I am not married.
By his or her signature, the undersigned spouse of the Recipient named herein
hereby agrees, as of December 1, 2013, to be bound by the provisions of the
foregoing NONSTATUTORY STOCK OPTION AGREEMENT.
 
 
 
/s/ Thomas Bold                                   
Thomas Bold, Recipient
Recipient’s Spouse:
 
 
_____________________________
Print Name:

 
 
6

--------------------------------------------------------------------------------